Citation Nr: 1102284	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-23 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
cervical and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1975 until 
his retirement in April 1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.  Jurisdiction over the case was subsequently returned to 
the RO in Detroit, Michigan. 

The issues of entitlement to a temporary total rating for 
convalescence, entitlement to service connection for a 
left knee disability secondary to service-connected 
cervical and lumbar spine disabilities, and of entitlement 
to a certificate of eligibility for an automobile and/or 
specially adapted equipment have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues and they are 
referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before 
the Veteran's claim is decided.  

The Veteran was last afforded a VA examination for his spine 
disability in November 2007.  In his substantive appeal, the 
Veteran reported that he underwent surgical fusion of his 
cervical spine in January 2008.  The Veteran has not been 
afforded a VA examination to assess the level of impairment 
resulting from spine disability since the January 2008 surgical 
procedure.

Additionally, the Veteran has reported that he experienced 
numbness in both his upper and lower extremities and that he was 
told it was a result of his cervical and lumbar spine 
disabilities.  At his November 2007 VA examination, it was noted 
that the Veteran denied any recent neurological changes.  As the 
Veteran has recently reported experiencing numbness in his arms 
and legs, this is indicative of a potential increase in the 
severity of the Veteran's cervical and lumbar spine disabilities.

Therefore, the Board finds that the Veteran should be afforded a 
VA examination of his spine in order to determine the current 
level of all impairment resulting from his cervical and lumbar 
spine disabilities.  

Additionally, in his substantive appeal the Veteran reported that 
he was currently undergoing physical therapy for his back twice a 
week at William Beaumont Hospital.  A review of the record shows 
that the records of this treatment are not on file.  Also, the 
Board notes that while the Veteran has provided VA with the 
surgical report from his January 2008 cervical spine surgery, 
there are very few private treatment records actually on file.

Therefore, the Board finds that VA must attempt to obtain any and 
all treatment outstanding records pertaining to the Veteran's 
cervical and lumbar spine disabilities before a decision is 
rendered in this case.

Finally, the Board notes that the Veteran has both a cervical 
spine and a lumbar spine disability.  These two disabilities have 
been rated as a single disability and assigned a 20 percent 
evaluation under Diagnostic Code 5010 for traumatic arthritis in 
two major joints.  This does not account for the fact that the 
Veteran's cervical spine and lumbar spine disabilities can be 
considered separate disabilities for VA compensation purposes.  
The RO or the AMC should consider assigning separate disability 
ratings for both the Veteran's cervical spine disability and his 
lumbar spine disability when readjudicating the Veteran's claim 
for disability rating in excess of 20 percent for cervical and 
lumbar spine disabilities.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA or private treatment records 
that are not already of record.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
cervical and lumbar spine disabilities.  
The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes, to specifically 
include identifying any neurological 
impairment resulting from the cervical and 
lumbar spine disabilities.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion concerning the current 
degree of industrial impairment resulting 
from the service-connected cervical and 
lumbar spine disabilities, to include 
whether they are sufficient by themselves 
to render the Veteran unemployable.

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim on appeal 
based on a de novo review of the record.  
In so doing, the RO or the AMC should 
consider assigning separate disability 
ratings for the Veteran's cervical spine 
and lumbar spine disabilities.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



